             Case 2:19-cr-00242-RFB-EJY Document 33 Filed 07/14/20 Page 1 of 2



 I   DAVID Z. CHESNOFF, ESQ.
     Nevada Bar #2292
 2   RICHARD A. SCHONFELD, ESQ.
     Nevada Bar No. 6815
 3
     CHESNOFF & SCHONFELD
 4   520 South Fourth Street
     Las Vegas, Nevada 89101
 5   Tel.: (702) 984-5563
     Fax: (702)598-1425
 6   dzchesnoff@cslawoffice.net
     rschonfeld@cslawoffice.net
 7

 8                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
 9                                                  ****
     UNITED STATES OF AMERICA                      )
10
                                                   )
                            Plaintiff,             )
11
                                                   )
12   v.                                            )        CASE NO: 2:19-cr-0242-RFB-EJY
                                                   )
13   BOBBY BABAK KHALILI                           )       STIPULATION TO CONTINUE
                                                   )       CHANGE OF PLEA HEARING
14

     ______________
                            Defendant.             )       AS TO DEFENDANT KHALILI
                                                   )       (PROPOSED ORDER]
15

16          IT IS HEREBY STIPULATED and AGREED by and between Plaintifr s counsel

17   Nicholas Trutanich, United States Attorney and Rachel Kent, Assistant United States Attorney, and

18   Defendant's counsel David Z Chesnoff, Esq., and Richard A. Schonfeld, Esq., that the Change of
19
     Plea hearing scheduled for July 21, 2020, at I 0:00am shall be continued for a period of 60 days.
20
            This Stipulation is entered into for the following reasons:
21
            1.      Counsel for the United States and counsel for the Defendant jointly request this
22

23   continuance as a result of unforeseen circumstances that have arisen related to the change of plea.

24   The parties are continuing in their efforts to resolve the circumstances and therefore request this

25

26
             Case 2:19-cr-00242-RFB-EJY Document 33 Filed 07/14/20 Page 2 of 2


     additional time.
 2   DATED this J Qth day of July, 2020.
 3
     UNITED STATES ATTORNEY                                   CHESNOFF & SCHONFELD
 4
 5      Isl Rachel Kent                                          Isl Richard A. Schonfeld
     NICHOLAS A. TRUTANICH, USA                               DAYID Z. CHESNOFF, ESQ.
 6   RACHEL KENT, AUSA                                        Nevada Bar No. 2292
 7   501 Las Vegas Blvd., Suite 1100                          RICHARD A. SCHONFELD, ESQ.
     Las Vegas, Nevada 89101                                  Nevada Bar No. 6815
 8   Attorney for Plaintiff                                   520 South Fourth Street
                                                              Las Vegas, Nevada 89101
 9                                                            Attorney for Defendant, Bobby Babak
                                                              Khalili
10
11                                             ORDER

12          Based upon the pending Stipulation of counsel, and good cause appearing therefore, the

13   Court Hereby Orders that the Change of Plea Hearing scheduled for July 21, 2020, at 1 O:00am is
14   continued to the 6th       day of October          , 2020, at 9:30 AM
15
            DATED this_
                      14th day of July              , 2020.
16
17                                                     RICHARD F. BOULWARE, II
     Respectfully Submitted:                           United States District Judge
18
19
     RICHARD A. SCHONFELD, ESQ.
20   CHESNOFF & SCHONFELD
     520 S. 4th Street
21   Las Vegas, Nevada 89101
     Attorney for Defendant
22
23
24
25
26
